Citation Nr: 9905533	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for Meniere's syndrome.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for peptic ulcer 
disease.  

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for coronary artery 
disease.

7.  Entitlement to service connection for degenerative 
arthritis.

8.  Entitlement to service connection for costochondritis.

9.  Entitlement to a permanent and total disability rating 
for pension purposes.

ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The appellant had recognized guerilla service from February 
1945 to January 1946 and service with the New Philippine 
Scouts from March 1946 to February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (the RO).

In an October 1998 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).  The Board deems this to be a 
separate claim from the previously denied and appealed claim 
of entitlement to service connection for chronic obstructive 
pulmonary disease.  The PTB claim has not, to the Board's 
knowledge, been appealed.  Accordingly, it is not for 
consideration at this time.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1998).     


FINDINGS OF FACT

1.  There is no competent medical evidence that the appellant 
currently has residuals of a left knee injury.  

2.  There is no competent medical evidence of record linking 
the appellant's Meniere's syndrome to his military service.

3.  There is no competent medical evidence of record linking 
the appellant's COPD to his military service.

4.  There is no competent medical evidence of record linking 
the appellant's peptic ulcer disease to his military service.

5.  There is no competent medical evidence of record linking 
the appellant's anxiety to his military service.

6.  There is no competent medical evidence of record linking 
the appellant's coronary artery disease to his military 
service.

7.  There is no competent medical evidence of record linking 
the appellant's degenerative arthritis to his military 
service.

8.  There is no competent medical evidence of record linking 
the appellant's costochondritis to his military service.

9.  The appellant had recognized guerrilla service from 
February 1942 to January 1946 and service with the New 
Philippine Scouts from March 1946 to February 1947.


CONCLUSIONS OF LAW

1.  The appellant has not submitted well-grounded claims of 
entitlement to service connection for a residuals of a knee 
injury, Meniere's syndrome, COPD, peptic ulcer disease, 
anxiety, coronary artery disease, degenerative arthritis and 
costochondritis.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's recognized service does not meet the 
legal requirements for eligibility for entitlement to pension 
benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 1991); 38 
C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues on appeal are entitlement to service connection 
for a number of claimed disabilities as well as entitlement 
to a non service-connected pension.  With respect to the 
claims of entitlement to service connection, the Board notes 
that all but the issue of left knee injury were denied by the 
RO on the basis that the claims were not well grounded. 

Service connection claims

Relevant law and VA regulations

Service connection

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  For certain chronic 
disorders, such as cardiovascular disease and arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Well grounded claims

The threshold question to be answered in all cases is whether 
a claim is well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claimant has not 
presented a well-grounded claim, there is no VA duty to 
assist him in developing the claim, and the claim must be 
denied.

In Caluza v. Brown, the Court set forth the three elements 
required for a "well-grounded" claim for service connection; 
they are: (1) evidence of a current disability as provided by 
a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence. 7 Vet. App. 498, 506 (1995).

Entitlement to Service Connection for Residuals of a Left 
Knee Injury

Factual Background

The appellant contends that he injured his left knee during 
active service.

The appellant's service medical records are negative for a 
left knee injury.  The appellant's separation examination 
noted no defects involving the musculoskeletal system.  For 
his part, the appellant did not claim treatment for any 
injury incurred in service in an Affidavit for Philippine 
Army Personnel he signed in January 1946. 

In a statement dated in January 1995, L.S. and R.S., former 
comrades of the appellant, stated that while carrying a 
machine gun and ammunition the appellant slipped and fell to 
the ground and broke his left knee.  They stated that the 
appellant was hospitalized following his injury.  

The appellant was accorded a VA examination in June 1998.  At 
that time, he reported that he fell during service while 
carrying ammunition on his back.  He complained of left knee 
pain, stiffness of the left leg, and an unsteady gait due to 
instability of the left knee.  The appellant reported that he 
used a cane for ambulation during flare-ups.  On examination, 
there was full range of motion of the left knee.  The 
impression was hypertrophic degenerative arthritis of both 
knees; no post-traumatic residuals were noted.  

The RO found the appellant's claim to be well-grounded, in 
essence based on his status as a combat veteran.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Analysis

To reiterate, a well-grounded claim is one in which there has 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza, 7 Vet. App. at 506.

By "disability" is meant a disease, injury, or other 
physical or mental defect.  Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993).  "The law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Winn v. Brown, 8 Vet. App. 510, 515 
(1996); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
"disability" is any impairment of earning capacity.  See, 
e.g., Allen v. Brown, 7 Vet. App. 439 (1995).

Applying the Caluza analysis, the appellant has a current 
left knee disability (although his knee disability is, 
according to the medical evidence bilateral degenerative 
arthritis.  The first prong of the Caluza analysis, current 
disability, has arguably been satisfied.  As to the second 
prong, incurrence of injury during service, the statements of 
the appellant and his comrades are presumed to be credible 
for the limited purpose of determining whether his claim is 
well grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
The Board need not delve into 38 U.S.C.A. § 1154(b) in this 
context.  The second Caluza prong has also been satisfied. 

As to the third Caluza prong, medical nexus evidence, the 
medical evidence of record, in particular the June 1998 VA 
medical examination, does not indicate that the appellant 
currently has residuals of a left knee injury.  His claim is 
therefore not well grounded.  A well-grounded claim of 
entitlement to service connection for residuals of a left 
knee injury not having been submitted, the claim is denied.

The only nexus evidence supporting the appellant's claim 
consists of statements he has made in his own behalf.  Since 
he is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492. The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91 (1993). Thus, his lay assertions to 
the effect that he has a knee disability which is related to 
service is neither competent nor probative of the issue in 
question.  

With respect to combat status, 38 U.S.C.A. § 1154(b) does not 
eliminate the need for medical evidence showing a nexus 
between service and the condition for which service 
connection is sought.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  

Accordingly, the Board finds that the appellant's claim is 
not well grounded, and the benefits sought on appeal are 
denied.

Additional matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). The Board concludes that the appellant has been given 
ample opportunity to present his case and that any error by 
the RO in the adjudication of the instant claim on its merits 
rather than on the issue of whether the claim is well-
grounded could not be prejudicial.

Entitlement to Service Connection for Meneire's Syndrome, 
COPD, peptic ulcer disease, anxiety, coronary artery disease, 
degenerative arthritis, and costochondritis

The RO denied all of these claim on the basis that the 
appellant has not presented well-grounded claims.

Factual Background

The service medical records are negative for complaints of 
the above mentioned disorders.  In his January 1946 Affidavit 
for Philippine Army Personnel, he did not list any illnesses 
incurred during service.  The appellant's separation 
examination, also dated in January 1946, noted that the 
abdominal viscera, cardiovascular system, and respiratory 
system were normal.  

In a statement dated in December 1995, Dr. C.R., M.D., 
reported that the appellant was under his care for Meniere's 
syndrome, degenerative arthritis, costochondritis, peptic 
ulcer disease, coronary artery disease and COPD.  He reported 
that the appellant presented in May 1995 with "no past 
medical history".  During the appellant's initial visit he 
complained dizziness with movement, diarrhea after milk 
intake, epigastric discomfort, and bilateral neck pain with 
radiation to his left chest with exertion.  Additionally, he 
complained of shortness of breath, throat discomfort, 
anxiety, and leg swelling.  The diagnoses were: Meniere's 
syndrome, COPD, peptic ulcer disease, anxiety reaction, 
coronary artery disease, degenerative arthritis, and 
costochondritis.  

In a statement dated in November 1995, Dr. C.A., M.D., 
reported that the appellant had been under his care since 
July 1995 due multiple complaints, including chronic 
hypertension, chronic multiple joints arthritis, headache, 
peptic ulcer disease, anemia, and anxiety.  Dr. A. reported 
that the appellant was not capable of working or any 
strenuous activities due to his fragile health.  

Private medical records dated from May 1995 to June 1996 show 
that the appellant was seen with complaints of dizziness, 
epigastric discomfort, shortness of breath, and anxiety among 
other illnesses not currently at issue.  Medical records 
dated from July 1995 to April 1996 show that the appellant 
was seen with complaints of headaches, shortness of breath, 
anxiety, and chest pains.  

In a clinical abstract dated in April 1998, Dr. G.C., M.D., 
reported that appellant presented following an episode of 
sudden dizziness with slurring speech, drooling of saliva, 
and generalized weakness.  It was noted that the appellant 
was hypertensive since 1995.  The appellant had angina 
pectoris since August 1997.  On examination, the appellant 
had clear breath sounds, no rales.  There was no edema of the 
extremities.  There was no neurologic deficit.  The 
electrocardiogram showed a normal sinus rhythm.  The 
impressions were hypertensive atherosclerotic cardiovascular 
disease, coronary artery disease, not in failure, and 
transient ischemic attack.  

Analysis

Having carefully reviewed all the evidence of record in light 
of the applicable law, the Board finds that the evidence does 
not support the grant of service connection for Meniere's 
syndrome, COPD, peptic ulcer disease, anxiety reaction, 
coronary artery disease, degenerative arthritis, or 
costochondritis because his claims are not well grounded.

As the factual summary sets out, the appellant was not 
treated for any of the above disorders or related symptoms 
during active service.  The medical evidence of record 
establishes that the appellant was diagnosed with Meniere's 
syndrome, COPD, peptic ulcer disease, anxiety reaction, 
coronary artery disease, degenerative arthritis, and 
costochondritis in May 1995, some 45 plus years following 
separation from service.  Chronic diseases are presumed to 
have occurred during service if manifested within one year 
following separation from service.  Accordingly, service 
connection would not be warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

Thus, only the first prong of the Caluza test, current 
disability, has been satisfied.  What is lacking under the 
Caluza test in the present case is medical evidence of the 
incurrence of such disease in service and medical evidence 
that Meniere's syndrome, COPD, peptic ulcer disease, anxiety 
reaction, coronary artery disease, degenerative arthritis, 
and costochondritis are related to service.  

The appellant's opinion that his disabilities are directly 
related to service does not meet the Caluza test.  As 
indicated in Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), questions of medical diagnosis or causation require 
the expertise of a medical professional.  See also Grottveit, 
supra.

Consequently, the Board finds that the appellant's claims of 
entitlement to service connection for Meniere's syndrome, 
COPD, peptic ulcer disease, anxiety reaction, coronary artery 
disease, degenerative arthritis, and costochondritis are not 
well grounded.  38 U.S.C.A. § 5107(a).  These claims are 
accordingly denied.

Additional matter

Because the appellant's claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to the claims. 38 U.S.C.A. § 5107(a). VA's duty to 
assist depends upon the particular facts of the case, and the 
extent to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence which 
would render the appellant's claim plausible. The Board's 
decision serves to inform the appellant of the kind of 
evidence which would be necessary to make his claims well 
grounded.

Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes

The threshold question that must be resolved with regard to 
the appellant's claim of entitlement to a permanent and total 
disability rating for pension purposes is whether he has 
submitted a meritorious claim which might entitle him to the 
Department of Veterans Affairs (VA) benefit he seeks.  If his 
claim fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Relevant Law and Regulations

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a non-service-connected 
disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (West 1991).  "Active 
military, naval, and air service" includes active duty; 
"active duty" means full-time duty in the Armed Forces. 38 
C.F.R. § 3.6(a) and (b) (1997). "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1(a) 
(1998).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes. See 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. §§ 
3.8, 3.9 (1998). However, by statute, certain Philippine 
service is deemed not to be "active military service" for the 
purpose of conferring non service-connected pension benefits 
as a result of such service.  Specifically, service before 
July 1, 1946, in the organized military forces of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including guerrilla forces, shall not be deemed to have been 
active military service for the purpose of entitlement to non 
service-connected pension benefits.  38 U.S.C.A. § 107(a) 
(West 1991).  This law has been held not to violate the 
United States Constitution.  See Quiban v. Veterans 
Administration, 928 F.2d 1154, 1158 (D.C. Cir. 1991); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).


Factual Background

The RO obtained information from the service department 
concerning the appellant's service.  The service department 
certified that the appellant rendered honorable service on 
the following dates: recognized guerilla service from 
February 1945 to January 1946 and service in the New 
Philippine Scouts from March 1946 to February 1947. 

In December 1996, the RO notified the appellant that he did 
not have the requisite service for VA disability pension, 
because he served in the New Philippine Scouts and had 
recognized guerilla service but he had never been a member of 
the Armed Forces of the United States. 

Analysis

In the instant case, the evidence does not indicate, nor is 
it contended, that the appellant served in any capacity other 
than as a member of New Philippine Scouts and recognized 
guerilla.  Under the operative law and regulations discussed 
above, the appellant, whose service was in the New Philippine 
Scouts and also included recognized guerilla service, is not 
entitled to a non service-connected pension.  The Board is 
bound by the service department's certification in 
determining whether a Philippine appellant has requisite 
service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Therefore, based on the above analysis, the Board has no 
recourse but to find that the basic eligibility requirement 
of requisite service for entitlement to pension benefits has 
not been satisfied by the appellant's service.  See 38 
U.S.C.A. § 107(a) (West 1991).  The appellant's claim of 
entitlement to pension benefits thus has no legal merit and 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Additional matters

The appellant has in essence presented an equitable argument, 
referring to the hazards of his guerilla service, the 
benefits of his efforts to the United States war effort and 
his present age and infirmity. Although not necessarily 
disputing these statements, the Board points out that it is 
not a body of equity, but of law, and is therefore bound in 
its decisions by the law and VA regulations.  See 38 U.S.C.A. 
§ 7104(c) (West 1991); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The appellant has also referred to the fact that he is a 
naturalized citizen of the United States.  The Court has 
found that the determinative factor for entitlement to VA 
non-service connected pension benefits is not citizenship but 
the type of service. Fazon v. Brown, 9 Vet. App. 319, 322 
(1996).   

As a final matter, the Board observes that the proper course 
for the unsuccessful applicant who believes there is a reason 
to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).


ORDER

A well grounded claim not having been submitted, service 
connection for residuals of a left knee injury is denied.

A well grounded claim not having been submitted, service 
connection for Meniere's syndrome is denied.

A well grounded claim not having been submitted, service 
connection for chronic obstructive pulmonary disease is 
denied.

A well grounded claim not having been submitted, service 
connection for peptic ulcer disease is denied.

A well grounded claim not having been submitted, service 
connection for anxiety reaction is denied.

A well grounded claim not having been submitted, service 
connection for coronary artery disease is denied.

A well grounded claim not having been submitted, service 
connection for degenerative arthritis disease is denied.

A well grounded claim not having been submitted, service 
connection for costochondritis is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

